UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1619



RUSH GENT,

                                                          Petitioner,

          versus


BEATRICE POCAHONTAS COAL COMPANY; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-641-BLA)


Submitted:   September 26, 2000           Decided:   October 18, 2000


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rush Gent, Petitioner Pro Se.    Douglas Allan Smoot, JACKSON &
KELLY, Charleston, West Virginia; Christian P. Barber, Helen Hart
Cox, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rush Gent seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1994 & Supp.

2000).   Our review of the record discloses that the Board’s deci-

sion is based upon substantial evidence and is without reversible

error.   Accordingly, we affirm on the reasoning of the Board.   See

Gent v. Beatrice Pocahontas Coal Co., BRB No. 99-0641-BLA (B.R.B.

Mar. 28, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2